          Case 2:19-cr-00104 Document 24 Filed 08/27/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          )
                                                  )
                v.                                )   Criminal No. 19-104
                                                  )
ALEXANDER KONOVOLOV, et al.,                      )
                                                  )
                     Defendants.                  )

                                             ORDER

                AND NOW, this 27th day of August, 2020, it appearing that further proceedings

cannot be held in this case as to defendants Alexander Konovolov, Marat Kazandjian, Vladimir

Gorin, Gennady Kapkanov, Eduard Malanici, Konstantin Volchkov, Ruslan Vladimirovich Katirkin,

Viktor Vladimirovich Eremenko, Farkhad Rauf Ogly Manokhin and Alexander Van Hoof because

the defendants are fugitives and a warrant of arrest has been issued,

                IT IS HEREBY ORDERED that the case be returned to the Clerk of Court as to each

of these defendants until such time as action by the Court may be required against them.




                                                  s/ Nora Barry Fischer
                                                  Nora Barry Fischer
                                                  Senior United States District Judge




cc/ecf:         Charles A. Eberle, AUSA

                United States Marshal’s Office
